DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election Requirement
2.	The Office acknowledges the Applicant’s election, with traverse, of Group 1 (directed to compound) as set forth in the Restriction/Election Requirement filed 02/24/21.

3.	The Applicant’s election reads on Claims 20-31, 33-37, and 39.

4.	Claims 20-39 are pending.  Claims 32 and 38 have been withdrawn from consideration.

5.	The Applicant argues on page 15 that the full scope of the invention “would not pose undue burden on the Examiner.”  Applicant's arguments have been fully considered but they are not persuasive.  Notice that Groups 1 and 2 have been found to lack unity under PCT Rules 13.1 and 13.2 as stated in the Restriction/Election Requirement filed 02/24/21; furthermore, Groups 1 and 2 would be classified under different classification schemes.  Hence, the Restriction/Election Requirement is FINAL.

Claim Objections
6.	Claims 21 is objected to because of the following informalities:  The claim fails to conclude with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claim, which is dependent on Claim 20, recites “l is 0.”  The variable “l” is nowhere found in the claims.  The Office has interpreted “l” to instead refer to “i” of formula (I) as defined by the Applicant.  Corrections are required.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




10.	Claims 20, 21, 23-30, 34-36, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jia et al. (CN 103524399 A).
	Regarding Claims 20, 21, 25-30, and 34-36, Jia et al. discloses the following compound:

    PNG
    media_image1.png
    219
    365
    media_image1.png
    Greyscale

(page 2) such that X = CR3 (with R3 = hydrogen) or C, k = 1, L2 = heteroaromatic ring system which has 24 aromatic ring atoms substituted by three R4 (with R4 = methyl or phenyl), i = 0, Ar1 = aromatic ring system which has 10 aromatic ring atoms (naphthyl) substituted by R5 (with R5 = phenyl), A = C(R1)2 (with R1 = straight-chain alkyl having 1 carbon atom (methyl)), and Z = CR2 (with R2 = hydrogen) or C of formula (I) as defined by the Applicant.  Jia et al. discloses an organic electroluminescent (EL) device comprising the following layers (in this order):  substrate, anode, hole-injecting layer, hole-transporting layer, light-emitting layer, electron-transporting layer, and cathode for the construction of displays ([0002], [0022]); its inventive compounds comprise the hole-injecting and/or hole-transporting layer ([0010]).  The compound is purified in ethanol ([0076]).  Jia et al. discloses that its inventive compounds has many benefits, including 

	Regarding Claims 23 and 39, notice that L2 is alternatively fluorene or carbazole substituted by R4 radicals (with R4 = methyl, phenyl, or joined to one another to form a ring) of formula (I) as defined by the Applicant.

	Regarding Claim 24, notice that Ar1 is alternatively phenyl substituted by R5 radicals (with R5 = aromatic ring system having 6 aromatic ring atoms (phenyl) or joined to one another to form a ring (fused benzene)) of formula (I) as defined by the Applicant.  

11.	Claims 20, 23-30, and 34-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (KR 10-2011-0076271).
	Cho et al. discloses the following compound:

    PNG
    media_image2.png
    178
    185
    media_image2.png
    Greyscale

(page 10) such that X = CR3 (with R3 = hydrogen or aromatic ring system having 6 aromatic ring atoms (phenyl)) or C, k = 1, L2 = aromatic ring system having 6 aromatic ring atoms (phenylene), Ar1 = aromatic ring system which has 6 aromatic ring atoms (phenyl), i = 0, A = C(R1)2 (with R1 = straight-chain alkyl having 1 carbon atom (methyl)), 2 (with R2 = hydrogen) or C of formula (I) as defined by the Applicant.  Cho et al. discloses the following organic electroluminescent (EL) device:

    PNG
    media_image3.png
    270
    321
    media_image3.png
    Greyscale

(Fig. 1) (page 19); its inventive compounds serve as material comprising the hole-transporting layer and/or as host (or dopant) material in the light-emitting layer, resulting in superior luminous efficiency (page 4 of the Machine Translation).  The layers are formed via spin coating (involving dissolution of material in solvent) (page 5 of the Machine Translation).

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.

3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

14.	Claims 22 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al. (CN 103524399 A).
	Jia et al. discloses the compound of Claim 20 as shown above in the 35 U.S.C. 102(a)(1) rejection.  The compound is shown below:

    PNG
    media_image1.png
    219
    365
    media_image1.png
    Greyscale

(page 2).  Jia et al. discloses that its inventive compounds are encompassed by the following formula:

    PNG
    media_image4.png
    216
    321
    media_image4.png
    Greyscale

([0010]).  However, Jia et al. does not explicitly disclose the compound as recited by the Applicant, particularly in regards to the connection point of the group comprising “A” of formula (I).  Nevertheless, it would have been obvious to modify G2 as disclosed by Jia et al. (above) such that the group comprising “A” in formula (I) is bonded in any one of positions 1, 3, and 4.  The motivation is provided by the fact that the modification merely .

15.	Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Jia et al. (CN 103524399 A) as applied above and in further view of Hayer et al. (US 2015/0322198 A1).
	Jia et al. discloses the compound of formula (I) according to Claim 20 as shown above in the 35 U.S.C. 102(a)(1) rejection.  Jia et al. discloses that its inventive compounds comprise the hole-injecting and/or hole-transporting layer ([0010]); its inventive compounds has many benefits, including reducing driving voltage and improving the current efficiency of the organic EL device ([0010]).  However, Jia et al. does not explicitly disclose an oligomer, polymer, or dendrimer.
	Hayer et al. discloses polymers comprising structural units of formula (I), and also contains further structural units different from the structural unit of formula (I) ([0027]); such further structural units include hole-injecting/transporting compounds, including triarylamines ([0028], [0036]).  It would have been obvious to incorporate the compound as disclosed by Jia et al. to the polymer as disclosed by Hayer et al.  The motivation is provided by the disclosure of Hayer et al. which explicitly teaches the incorporation of such compounds as a structural unit into its polymers; further motivation is provided by Jia et al. which teaches that the use of its inventive compounds in an .

16.	Claims 22 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (KR 10-2011-0076271).
	Cho et al. discloses the compound of Claim 20 as shown above in the 35 U.S.C. 102(a)(1) rejection.  The compound is shown below:

    PNG
    media_image2.png
    178
    185
    media_image2.png
    Greyscale

(page 10).  Cho et al. discloses that its inventive compounds are encompassed by the following formula:

    PNG
    media_image5.png
    210
    176
    media_image5.png
    Greyscale

([0008]).  However, Cho et al. does not explicitly disclose the compound as recited by the Applicant, particularly in regards to the connection point of the group comprising “A” of formula (I).  Nevertheless, it would have been obvious to modify compound 24 as .

17.	Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (KR 10-2011-0076271) as applied above and in further view of Hayer et al. (US 2015/0322198 A1).
	Cho et al. discloses the compound of formula (I) according to Claim 20 as shown above in the 35 U.S.C. 102(a)(1) rejection.  Cho et al. discloses that its inventive compounds serve as material comprising the hole-transporting layer, resulting in superior luminous efficiency (page 4 of the Machine Translation).  However, Cho et al. does not explicitly disclose an oligomer, polymer, or dendrimer.
	Hayer et al. discloses polymers comprising structural units of formula (I), and also contains further structural units different from the structural unit of formula (I) ([0027]); such further structural units include hole-injecting/transporting compounds, including triarylamines ([0028], [0036]).  It would have been obvious to incorporate the compound as disclosed by Cho et al. to the polymer as disclosed by Hayer et al.  The motivation is provided by the disclosure of Hayer et al. which explicitly teaches the incorporation of such compounds as a structural unit into its polymers; further motivation .

18.	Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (KR 10-2011-0076271) as applied above and in further view of Lyu et al. (US 2005/0142381 A1).
	Cho et al. discloses the compound of formula (I) according to Claim 26 as shown above in the 35 U.S.C. 102(a)(1) rejection.  Cho et al. discloses that its inventive compounds as host (matrix) material in the light-emitting layer, which further comprises a dopant (emitter) material (page 4 of the Machine Translation).  However, Cho et al. does not explicitly disclose a red-emitting phosphorescent emitter.
	Lyu et al. discloses a phosphorescent dopant material which emits in the red ([0014], [0062], [0103]); it is disclosed to be an improved material compared to previous dopant materials ([0012]).  It would have been obvious to incorporate the red-emitting phosphorescent material as disclosed by Lyu et al. to the light-emitting layer of the organic EL device as disclosed by Cho et al. as dopant material.  The motivation is provided by the disclosure of Lyu et al., which discloses a known and improved dopant material in an identical field of invention.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.